Citation Nr: 0839068	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for residuals of 
urethritis.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In August 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

During his August 2008 hearing, the veteran withdrew his 
claims for entitlement to service connection for exposure to 
Agent Orange and asbestos.  Therefore, these claims are not 
before the Board.

In his December 2005 PTSD questionnaire, the veteran claimed 
that he was unable to work due to that disability.  This 
constitutes a claim for entitlement to a total disability 
rating due to individual employability (TDIU), and is 
referred to the RO for the appropriate action.

The issues of entitlement to service connection for a stomach 
disability, a low back disability, a cervical spine 
disability, bilateral hearing loss and tinnitus, and 
residuals of urethritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has PTSD as a result of combat stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. 
§§ 1110, 1154 (West 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

While the veteran has not received specific information 
regarding the disability rating and effective date elements 
of his claim, as the claim is being granted, the RO will have 
the opportunity to provide the veteran with notice concerning 
the effective date and increased rating elements of the claim 
prior to implementing the Board's decision.  Therefore, the 
veteran is not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Legal Criteria

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

PTSD has been diagnosed by VA mental health professionals 
during treatment at a VA Medical Center (VAMC).  These 
diagnoses were premised on combat experiences during the 
veteran's service in Vietnam.  The first two elements of 
service connection for PTSD are thus demonstrated-a 
diagnosis, and medical evidence relating the diagnosis to in-
service stressors.  The remaining question is whether the 
evidence shows that the veteran served in combat or that 
there is supporting evidence of the claimed stressors.  

The veteran has repeatedly claimed that while stationed in 
Vietnam he was involved in the repair of helicopters and 
participated in numerous flights and frequently received 
enemy fire.  He has also contended that he saw a military 
helicopter explode in April or June 1970 that caused the 
death of two servicemen, and that he spent nine days in a 
military hospital where he was exposed to wounded and dying 
soldiers.

The veteran's personnel records show that the he served in 
Vietnam April 1970 to April 1971 as an aircraft hydraulic 
repairman.  In addition, the record contains several 
statements from veterans who served in Vietnam with the 
veteran.  These statements confirm his accounts of exposure 
to enemy fire.  In addition, one of the statements notes that 
during service, the veteran experienced nightmares due to his 
combat experiences in Vietnam and reported traumatic sights 
while hospitalized.

While available records do not document the in-service 
hospitalization or combat decorations, the veteran's 
testimony and the statements from fellow soldiers are 
competent to show that he received incoming fire.  

The testimony and statements are credible.  Hence, they show 
that the veteran engaged in combat, as that term is defined 
by VA and the Court.  In the alternative, the lay statements 
could be viewed as providing credible supporting evidence of 
some of the veteran's reported stressors.

As the veteran engaged in combat with the enemy, his lay 
testimony alone establishes the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  As all of 
the elements needed for service connection for PTSD have been 
demonstrated, the appeal is granted.



ORDER

Entitlement to service connection for PTSD is granted.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran's service treatment records establish that he 
underwent treatment for stomach pain, low back pain, and 
urethritis.  The separation examination report from December 
1971 also shows some hearing loss during an audiological 
examination.  In addition, in a July 2008 statement, one of 
the veteran's fellow servicemen confirmed that the veteran 
fell off a bus and injured his back during active duty.  As 
the record also contains private and VA treatment records 
establishing that the veteran has some current symptoms of 
the claimed disabilities, the Board finds that VA 
examinations are necessary to determine the nature and 
etiology of the claimed conditions.  

The veteran testified at his hearing that he had received VA 
treatment for the conditions at issue since February 2007.  
The record does not contain treatment records for this 
period.  VA has an obligation to request these records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002).

At his hearing the veteran reported treatment for a stomach 
disability at Appalachian Regional Hospital in 1974, and from 
Dr. Stephen Shy.  At the hearing, the veteran and his 
representative agreed to attempt to obtain these records.  
They were invited, in the alternative to submit releases so 
that VA could obtain these records.  No communication has 
been received with regard to this matter since the hearing.

In addition, the veteran has not received complete notice 
with respect to the VCAA; specifically, he has not been 
informed of the disability rating and effective date elements 
of his claim in accordance with the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment at the Huntington VAMC since 
February 2007 for stomach, low back, 
cervical spine, hearing loss, tinnitus or 
urethritis.

2.  Invite the veteran to complete 
releases to request records of his 
treatment for a stomach condition from 
Appalachian Regional Hospital and Dr. 
Stephen Shy.

3.  The veteran should be provided the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

4.  The veteran should be provided a VA 
examination(s) by a physician(s) with the 
expertise to determine the nature and 
etiology of the veteran's claimed stomach 
disability, low back disability, and 
cervical spine disability, residuals of 
urethritis, hearing loss, and tinnitus.

The examiner(s) should review the claims 
folder, including the service treatment 
records, and examine the veteran.  Any 
necessary tests should be performed.  
Thereafter, the examiner(s) should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current 
stomach disability, low back disability, 
cervical spine disability, residuals of 
urethritis, hearing loss, or tinnitus are 
etiologically related to any disease or 
injury in service.  In addition, the 
examiner(s) should opine whether it is at 
least as likely as not that any current 
stomach disability is secondary to or was 
aggravated by the veteran's service-
connected PTSD. 

The rationale for any opinions should 
also be provided.  The Court has held 
that veterans are competent to report 
symptoms and injuries during service, and 
examiners are required to take such 
reports into account.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


